Citation Nr: 1309256	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for low back strain.

2.  Entitlement to a compensable disability rating for hemorrhoids.

3.  Entitlement to service connection for lumbar disc disease.

4.  Entitlement to service connection for depression / adjustment disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran had active duty service from October 1981 to February 1986.  The Veteran died in April 2010.  The Veteran's spouse has been substituted as the appellant.  Of record is a June 2011 RO memorandum / determination (among other documents of record) showing that the RO found that the Veterans' spouse met the criteria for substitution in the matter of the Veteran's appeal which was pending at the time of his death.  See 38 U.S.C.A. § 5121A.

The claim of entitlement to service connection for depression comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2008, a statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.

With regard to the other issues on appeal, these matters come to the Board from a May 2008 rating decision of a VARO.  A notice of disagreement was received in June 2008, a statement of the case was issued in October 2008, and a substantive appeal was received in March 2009.

By rating decision in October 2010, the appellant's claim of service connection for the cause of the Veteran's death was denied by the RO.  The appellant initiated an appeal of this decision, but expressly withdrew that appeal during the May 2012 DRO conference (documented in the conference report) and confirmed the withdrawal in an additional written statement submitted in May 2012.  The issue is not in appellate status for Board review.

The Board also notes that this appeal previously included the issues of entitlement to service connection for radiculopathy of each lower extremity, but these claims were fully granted by a July 2009 RO rating decision awarding service connection for radiculopathy of both lower extremities.  Furthermore, a June 2012 RO rating decision granted 20 percent disability ratings for radiculopathy of each lower extremity; the appellant expressly accepted those ratings and withdrew any appeal for higher ratings for lower extremity radiculopathy in a May 2012 written statement and in the report of the May 2012 DRO conference.  No issues concerning radiculopathy of the lower extremities are currently in appellate status for Board review.

Additionally, the Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran's contentions raised a claim of entitlement to TDIU in connection with the claim for increased compensation for the low back disability, and the Board has included the issue as part of this appeal.

The Board notes that the appellant was previously represented by an attorney in this matter.  However, in October 2012, the attorney submitted formal written notice withdrawing from representation of the appellant.  As this case must be remanded for additional development in any event, the RO will have the opportunity to solicit clarification from the appellant as to whether she wishes to proceed without representation or, rather, wishes to appoint a new representative in this matter.  The matter of clarifying the appellant's intentions with regard to appointing a representative is hereby referred to the RO for appropriate action.

The issues of entitlement to a disability rating in excess of 20 percent for low back disability, entitlement to a compensable disability rating for hemorrhoids,  and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the competent evidence is at least in a state of equipoise regarding the question of whether the Veteran's lumbar disc disease is etiologically linked to (or is encompassed within the pathology of) the Veteran's previously-established service-connected low back disability.

2.  The weight of the competent evidence is at least in a state of equipoise regarding the question of whether the Veteran's depression / adjustment disorder is causally related to the Veteran's service-connected low back disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, lumbar disc disease is shown to be proximately due to one or more of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  With resolution of reasonable doubt in the appellant's favor, depression / adjustment disorder is shown to be proximately due to one or more of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

This appeal features claims of entitlement to service connection for lumbar disc disease and for depression.  The claim of entitlement to service connection for depression includes the contention that the depression is secondary to the Veteran's service-connected low back disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. §  3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. §  1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lumbar Disc Disease

As discussed below, the Veteran was diagnosed with chronic disabilities of the low back.  Service connection has already been established for the Veteran's lower back "strain," although there is some lack of clarity as to which specific aspects of back disability such a grant of service connection contemplates.  The Veteran has been diagnosed with lumbar strain, degenerative changes of the lumbar spine, and degenerative disc disease of the lumbar spine.  Additionally, service connection has already been established for the Veteran's radiculopathy of each lower extremity on the basis of being secondary to the Veteran's lower back disability.  As discussed below, the Board finds that there is significant confusion presented by the record which clouds any endeavor to specifically define which aspects of the Veteran's low back disability were part of service-connected pathology and which were distinctly not part of service-connected pathology.  Under the circumstances, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's lumbar disc disease is appropriately viewed as part of the service-connected lumbar spine disability; the Board finds that service connection for lumbar disc disease is warranted.

The Board has reviewed the medical evidence of record to determine whether any evidence presents a clear distinction between the Veteran's already service-connected low back pathology and the low back lumbar disc disease at issue.  The Board notes that an October 2007 VA examination report indicates that "examiner does NOT opine that the vet's degenerative disc disease is related to his lumbar strain."  The Board notes that the pertinent October 2007 VA examination report lists two diagnoses: "1.  Residuals lumbar strain a SC condition," and "2.  Degenerative change at the upper and lower lumbar spine per imaging data."  The Board notes that the imaging data already of record at that time (from April 2005) showed "L4-L5 ... disc bulge," and the October 2007 report also referenced degenerative disc disease; this suggests that the diagnosed "degenerative change" contemplated disc disease.  The examiner does not further explain or discuss the matter such that a clear understanding of the distinction between the "strain" and the "degenerative change" can be obtained.  It is also unclear whether the examiner's nexus opinion contemplates whether a service-connected lumbar spine disability may have aggravated the severity of the disc disease.

An additional October 2007 VA examination report from the same examiner (but focused upon the Veteran's leg and hip pain) indicates that the Veteran had "mild bilateral L5 and possible left S1 radiculopathy."  The mild bilateral L5 radiculopathy was noted to be shown in March 2005 EMG/NCS test results.  This report concludes that the Veteran's "mild bilateral L5 radiculopathy ... is NOT caused by or a result of veteran's service connected disability of lumbar strain."  The examiner explained that the radiculopathy was "most likely caused by or a result of veteran's degenerative change at the upper and lower lumbar spine per imaging data...."

A June 2009 VA examination report shows diagnoses of "1.  Lumbar spine strain, SC; 2. Objective clinical evidence of mild bilateral L5/S1 radiculopathies (per EMG); 3. DJD lumbar spine."

To the extent that the evidence indicates that the Veteran's service-connected back disability of "lumbar strain" is to be viewed as distinct from "degenerative changes," "DJD," and "degenerative disc disease," the Board is unable to identify a clarifying definition of what aspect of lumbar spine disability actually is to be considered service-connected as part of "strain."

The Board again notes that another issue on appeal at this time requires that a disability rating be assigned to match the severity of symptoms associated with the Veteran's service-connected low back disability.  Assigning such a rating will require determining which symptoms are associated with service-connected disability as distinguished from symptoms associated with non-service-connected disability.  The Board notes the holding in Mittleider v. West, 11 Vet. App. 181 (1998), wherein the Court held that when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the appellant's service-connected disability.  Thus, this appeal broadly (including the low back rating issue) raises questions concerning the extent to which the Veteran's symptoms such as painful limitation of spinal motion were attributable to service-connected low back strain versus other lumbar spine diagnoses.  As the Veteran has passed, the possibility of developing new probative evidence on these complex diagnostic questions is limited, and the Board finds that the evidence currently of record does not present a discernible explanation distinguishing the pathology of the low back strain from the other low back diagnoses such as low back degenerative disc disease.

Although strain and disc disease in the same portion of the back are distinct diagnoses with different features and not interchangeable terms, this particular case presents circumstances making it highly difficult for the Board to meaningfully distinguish the etiologies and symptomatic pathologies associated each diagnosis.  Especially significant in the Board's view is the fact that the RO's July 2009 rating decision granted service connection for radiculopathy of each lower extremity.  The pertinent VA examination reports discussed above are the most significant evidence of record describing the pertinent spinal diagnoses and radiculopathy and, although somewhat ambiguous, it appears that the VA examination reports attributed the radiculopathy to the degenerative disc disease; they expressly did not attribute the radiculopathy to the lumbar strain.  In this regard, the Board notes that the October 2007 VA examination report opines that the "mild bilateral L5 radiculopathy ... is NOT caused by or a result of veteran's service connected disability of lumbar strain."  This opinion is not contradicted by any other probative medical opinion of record, nor does any other medical opinion present a link between the radiculopathy and the lumbar strain.

The October 2007 VA examination report specifically links the radiculopathy to "degenerative change" of the lumbar spine.  If the Board accepts that the evidence indicates that the radiculopathy is not etiologically linked to the lumbar strain, then it is only reasonable to interpret the probative medical evidence as indicating that the radiculopathy is due to the other ambiguously defined degenerative changes and/or the degenerative disc disease in that region of the back.  As VA has subsequently established that the radiculopathy associated with the L5-segment is a service-connected disability on the basis of being secondary to a service-connected lumbar spinal disability, and as this determination relied upon medical evidence identifying L5-related radiculopathy and "L4-L5 ... disc bulge," the grant of service connection for the radiculopathy quite implies that the L5-area disc disease is part of a service-connected lumbar spine pathology.  It is otherwise difficult to coherently reconcile the evidence and adjudicatively established facts in this case.

In light of (1) the contradictions and uncertainty presented by somewhat ambiguous evidence and rating determinations in this case, (2) the inability to develop significant additional medical findings to clarify these matters, and (3) the importance of resolving reasonable doubt in favor of the appellant, the Board finds that it is only reasonable to view the lumbar disc disease as an aspect of his service-connected lumbar spine pathology.  The Board finds no persuasive evidence or explanation for clearly distinguishing the disc disease from the otherwise ambiguously defined scope of the service-connected "low back strain."  Proceeding with analysis on this service connection issue, and further proceeding with the issue of rating the severity of the back disability, would involve significant difficulty without either (a) much more clearly defining the limited medical scope of a service-connected "low back strain" among other low back disabilities, or (b) accepting that the Veteran's shown low back / lumbar spine diagnoses are reasonably included within the scope of the service-connected low back disability.  The first options appears to be impractical under the circumstances, and the Board finds that the second option presents a reasonable conclusion with consideration of the facts and circumstances of this case.

In sum, after weighing the positive evidence with the negative evidence, the Board believes that a balance of such evidence exists so as to warrant entitlement to service connection under the provisions of 38 U.S.C.A. §  5107(b).  The evidence does not clearly compel such a grant, but there is such a state of equipoise of the evidence to warrant application of the doctrine of reasonable doubt.  In such situations, the reasonable doubt created by the approximately balanced evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. §  3.102.  Resolving reasonable doubt in the appellant's favor, the Board finds that a grant of service connection for the Veteran's lumbar degenerative disc disease is appropriate in this case.

Depression / Adjustment Disorder

This case involves a claim of entitlement to service connection for depression, including on the basis of being secondary (caused or permanently aggravated by) his service connected back disability.  The Veteran was diagnosed with chronic psychiatric disability during his lifetime, variously diagnosed as depression or dysthymic disorder or, as characterized by an October 2007 VA psychiatric examination report: "Adjustment Disorder With Mixed Anxiety and Depressed Mood."  The question in this case is whether the pertinent chronic psychiatric disability is etiologically linked to the Veteran's service-connected back disability.  The Board finds, resolving reasonable doubt in the appellant's favor, that such an etiological link is shown and that service connection is warranted.

An October 2007 VA psychiatric examination report opined that the depression was less likely than not "caused by or a result of service connected disability of lumbar strain."  However, this opinion does not address the question of whether the depression was permanently aggravated by his service-connected back disability.  Additionally, the opinion explains a rationale that cites that the "veteran has multiple stressors impacting his life with the most significant stressor currently being financial."  The opinion continues: "While chronic pain may contribute to mood variations, his reaction to external stressors such as financial, significant losses, unemployment, lifestyle changes, impact his adjustment more significantly."  Notably, the Board observes that the claims-file contains substantial evidence clearly documenting that the Veteran's financial difficulties and unemployment were directly linked to his back disability; specifically, the termination of his last employment was expressly due to his being "unable to meet the physical requirements of performing your duties" (stated in a July 2004 memorandum from his former employer, among other statements of record from the employer).  A June 2004 memorandum from the employer discusses the facts leading to the finding, clearly featuring "a chronic LBP/Degeneration facet and disc disease to your back...."  Additional medical evidence associated with the determination to terminate the Veteran's employment further makes clear that the determination was focused upon the Veteran's back disability and no other physical disability.  A July 2004 private medical opinion discusses the back disability and explains that the Veteran "recently became completely unemployed because he is unable to perform work or any type.... I do not see a very good prognosis with his chronic spine lack of range [of] motion and discomfort."

The Board finds that the stressors identified by the October 2007 examiner as linked to the Veteran's depression, featuring "financial" and "unemployment" factors, can very reasonably be viewed as proximately linked to the Veteran's service-connected back disability; the back disability was expressly cited by the Veteran's last employer as the reason the Veteran was no longer suitable to continue working.  The Board notes that the October 2007 VA examination report cites some other pertinent stressors described as significant to the Veteran's depression, but the report identifies that "Financial stress is his current main stressor...."  The Board finds that this evidence, viewed in context, reasonably indicates that the depression was substantially causally linked to the low back disability.

VA treatment records indicate that the Veteran's psychiatric pathology was attributed to the chronic pain and financial difficulties associated with his back disability.  For instance, a March 2005 VA psychiatric treatment record diagnoses "Axis I adjustment disorder with mixed depression and anxiety" with "Axis IV psychosocial stressor" featuring "ch [chronic] pain and loss of livelihood employment."  A March 2009 VA psychiatric assessment report comments that "depression is chronic [and] is secondary to his axis IV issues and he copes with it as noted above."  The cited Axis IV issues are identified in the report as "coping with ch[chronic] pain and coping with sc issues [and] occupational problems."  A June 2009 VA examination report prepared by a medical doctor specifically assessing the Veteran's back disability remarks that "Chronic pain has caused depression, followed by psychiatry."  An August 2009 VA psychiatric treatment note indicates that the Veteran "is depressed whenever he feels his inability to work and coping with pain leaves him drained and depressed in [] spite of his antidepressant and anti-anxiety meds.  It seems his pain and occupational stress is related to his ongoing depression."

A February 2010 VA psychiatric treatment note discusses that the Veteran was "depressed more lately secondary to his financial stress arising from his back issues and secondary occupational difficulties....  [He is] not able to accept the fact of his diminished capacity and having no clear idea of his diminished capacity [] is driving his depression...."

The Board finds that the preponderance of the probative evidence in this case reasonably indicates that the Veteran's depression was etiologically linked to his service-connected back disability.  The evidence consistently shows (even including the October 2007 VA psychiatric examination report with the negative etiology opinion) that the Veteran's unemployment and financial difficulties were featured primary stressors causing the depression; the evidence further establishes that the Veteran's unemployment and associated financial difficulties were largely direct consequences of his service-connected back disability.  The evidence, aside from the October 2007 VA examination report, also generally indicates that that the Veteran's chronic pain associated with the service-connected back disability was a significant stressor substantially contributing to causing the depression.

In sum, after weighing the positive evidence with the negative evidence, the Board believes that a balance of such evidence exists so as to warrant entitlement to service connection under the provisions of 38 U.S.C.A. §  5107(b).   The evidence does not clearly compel such a grant, but there is such a state of equipoise of the evidence to warrant application of the doctrine of reasonable doubt.  In such situations, the reasonable doubt created by the approximately balanced evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for depression as secondary to the service-connected back disability in this case.


Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issues of entitlement to service connection for lumbar disc disease and for depression / adjustment disorder, the satisfaction of VCAA requirements is rendered moot with regard to those issues resolved by the Board at this time.


ORDER

Entitlement to service connection for lumbar disc disease is warranted.  Entitlement to service connection for depression / adjustment disorder is warranted.  To these extents, the appeal is granted.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the appellant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

A supplemental statement of the case was last issued in this appeal in November 2009.  Since that time, new evidence was submitted to the RO in support of the Veteran's appeal.  The new evidence includes a January 2010 private report of an MRI of the Veteran's spine as well as VA treatment records spanning a period into 2010.  The new pertinent evidence submitted to the RO must be addressed by a supplemental statement of the case.  The Board acknowledges that a September 2011 statement from the appellant expresses a desire to waive RO consideration of the newly submitted evidence and the May 2012 DRO conference report makes reference to a "waiver of RO review," but the Board again notes that there is no legal authority for a claimant to waive the requirement for the RO to consider the evidence and issue a supplemental statement of the case under these circumstances (where the evidence was received at the RO before the case was transferred to the Board).

Additionally, the indication that the Veteran had additional VA treatment after the last official RO update of the set of records in the claims-file should be followed-up upon with appropriate action to ensure that all pertinent VA treatment records are available for review in the claims-file.  Action must be taken to ensure that the complete updated set of the Veteran's VA treatment records are available for review.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records (from the date of the last complete update of the claims-file's set of VA medical records through the present).  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Board notes that the Veteran's February 2010 correspondence specifically requested a Board videoconference hearing.  The Veteran passed away in April 2010 and his spouse has been substituted as the appellant.  Taking the current substituted appellant in the same position as the original appellant, the Board finds that the request for a Board hearing is still formally pending.  There has been no clear withdrawal of the request for a Board hearing (the May 2012 DRO conference report indicates that a request for a "DRO hearing" was withdrawn, but does not address the pending Board hearing request).  As this case must be remanded, it is most appropriate for the RO to contact the appellant and solicit clarification as to whether she desires a Board hearing or rather wishes to withdraw the pending Board hearing request.

As the appeal for TDIU is inextricably intertwined with the other issues being remanded at this time, adjudication of the TDIU issue must be deferred until completion of the actions directed in this remand.  During the processing of this remand, the RO/AMC will have the opportunity to provide the appellant with the requisite notice associated with a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with regard to all issues remaining on appeal, including with regard to the issue of entitlement to a TDIU.

2.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims-file) VA medical records of treatment the Veteran received since the date of the last complete update of the claims-file's set of VA medical records.

3.  The RO should contact the appellant to solicit clarification as to whether she desires to be scheduled for a Board videoconference hearing at the RO (as the Veteran requested such a hearing in February 2010 and such request formally remains pending).

4.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the claims on appeal (including the inextricably intertwined issue of entitlement to a TDIU).  The RO/AMC should issue an appropriate supplemental statement of the case and give the appellant (and her representative, if any) the opportunity to respond.  If the appellant has not withdrawn the request for a hearing, the RO should notify the appellant (and her representative, if any) of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


